     Case: 1:17-cv-03997 Document #: 41 Filed: 08/21/20 Page 1 of 3 PageID #:1489




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

NORMAN JOHNSON,                               )
                                              )
               Petitioner,                    )
v.                                            )   Case No: No. 17 cv 3997
                                              )
DAVID GOMEZ, Warden,                          )   Judge John F. Kness
Stateville Correctional Center,               )
                                              )
                  Respondent.                 )


          PETITIONER’S MOTION FOR EXTENSION OF TIME TO FILE HIS
           SUR-REPLY TO RESPONDENT’S SUR-RESPONSE TO PETITION

        Petitioner, Norman Johnson (“Mr. Johnson”), through his attorneys of the UIC JOHN

MARSHALL Law School’s Pro Bono Clinic files his Motion for Extension of Time to File a

Sur-reply to Respondent’s Sur-response to Mr. Johnson’s Petition. In support sates as follows:

1.      Mr. Johnson filed his Petition on May 25, 2017. Dkt# 1.

2.      Briefing was concluded; however, this court issued an Order on April 27, 2020, vis-à-vis:

“… “Accordingly, the Court is left with insufficient briefing and an incomplete record with

which to address Petitioner's procedural actual innocence claim. Accordingly, Respondent is

directed to file, on or before May 18, 2020, a surresponse addressing whether Petitioner has

satisfied his burden to demonstrate procedural actual innocence. On or before June 8, 2020,

Petitioner may, but is not required to, file a surreply limited to the arguments made in

Respondent's surresponse.” Dkt# 25.

3.         On May 12, 2020 Respondent filed its first motion for extension of time (Drk# 31)




                                                                                                 1
     Case: 1:17-cv-03997 Document #: 41 Filed: 08/21/20 Page 2 of 3 PageID #:1490




and this court directed Respondent to file a surresponse, on or before July 17, 2020 and gave

leave to Petitioner to file his surreply by August 7, 2020. Dkt# 32.

4.         On July 13, 2020, Respondent filed its Second Motion for time to file its surresponse

(Dkt# 38) and this court granted said motion giving Respondent until July 31, 2020 to file same.

However, in that Order, Petitioner was not provided with a due date to file his surreply. In the

previous Order (Dkt# 32) Petitioner was provided 21 days to file his sur-reply. Based on that

extension Petitioner’s surreply will be due by August 21, 2020.

5.         Petitioner is planning on filing a surreply, however the school semester does not start

until August 24, 2020 and time is needed to research and prepare the surreply.

6.         This is Petitioner’s first request for time and is requesting the extension in good faith

and not to delay a ruling on Petitioner’s petition.

7.         There is no prejudice to Respondent.

8.         Per local rule, the undersigned contacted Respondent’s counsel and they have

No objection to the extension.

        WHERFORE, for the above and foregoing reasons, Plaintiff respectfully moves this court

for an order granting an extension of time for Petitioner to file his surreply to and including

October 5, 2020 and for any other relief this court finds equitable.

                                                      Respectfully submitted,

                                                      NORMAN JOHNSON
                                                      By: /s/ J. Damian Ortiz
J. Damian Ortiz
UIC John Marshall
Pro Bono Clinic
315 S. Plymouth Ct.
Chicago, IL 60604
Tel: 312-786-9844
jdortiz@uic.edu

                                                                                                       2
   Case: 1:17-cv-03997 Document #: 41 Filed: 08/21/20 Page 3 of 3 PageID #:1491




                          CERTIFICATE OF SERVICE
      I certify that on August 21, 2020, I electronically filed Petitioner’s Motion

for First Extension of Time to File Sur-reply with the Clerk of the United States

District Court for the Northern District of Illinois, Eastern Division, using the

CM/ECF system, which will automatically serve notice on counsel for petitioner, a

registered CM/ECF users.

                                                     By: /s/ J. Damian Ortiz



J. Damian Ortiz
UIC John Marshall
Pro Bono Clinic
315 S. Plymouth Ct.
Chicago, IL 60604
Tel: 312-786-9844
jdortiz@uic.edu
ARDC #6243609




                                                                                      3
